 



Exhibit 10.1
CONSULTING AGREEMENT
      This CONSULTING AGREEMENT to be effective as of August 16, 2006 (this
“Agreement”), is executed by MARINER ENERGY, INC. (the “Company”), 2000 West Sam
Houston Parkway South, Suite 2000, Houston, Texas 77042, and Ricky G. Lester
(the “Consultant”). In consideration of the mutual promises set forth herein, it
is agreed by and between the Company and the Consultant:
1. Nature of Services. The Consultant has resigned his employment with the
Company, but under this Agreement, the Consultant shall perform services from
time to time as requested by the Company and shall continue to serve as Vice
President, Chief Financial Officer and Treasurer of the Company until such time
as a successor Vice President, Chief Financial Officer and Treasurer is named
and shall assist in transition upon the hiring of his successor. The Consultant
shall report to Scott D. Josey, Chief Executive Officer and President of the
Company. The services to be performed shall include, without limitation,
responsibility for the Company’s finance, accounting, control, tax, capital
budgeting, financial reporting, risk management, and information systems and
special projects as may be assigned from time to time, including making the
certification required by the Company’s chief financial officer in connection
with the filing and effectiveness of its Form S-4 Registration Statement. The
exact topics or subjects of Consultant’s services and the portion of his time to
be devoted thereto will be determined by Company and directions will be
furnished to the Consultant.
2. Relationship of the Parties. The Consultant shall perform services under this
Agreement as an independent contractor. The Consultant is not, shall not be, and
shall not hold himself out to be, an employee or servant of the Company and
shall not be entitled to any of the benefits to which active employees of the
Company may be entitled, including, but not limited to, the Company’s life,
health, medical or disability insurance programs, its pension plan, stock
incentive plan, savings plan, or any of its unemployment or workers’
compensation benefits, but shall continue to exercise the powers and authority
of his offices until such time as his successor is named or the earlier
termination of this Agreement.
3. Compensation. As compensation for services rendered under this Agreement, the
Company shall pay the Consultant a fee of $2300 per day. Semi-monthly, the
Consultant shall submit to the Company a statement identifying the project and
describing the dates when work was performed.
4. Reimbursement of Expenses. The Company shall reimburse the Consultant for all
reasonable and necessary expenses incurred by the Consultant rendering the
services under this Agreement, if any. Travel expenses to and from the Company’s
Houston office are not reimbursable. The Consultant shall submit to the Company,
not later than one month after such expenses are incurred, an itemized account
of such expenses in such form as may be required by the Company.
5. Effective Date and Term. This Agreement shall commence upon execution and
shall remain in force and effect on a month-to-month basis. Notwithstanding the
foregoing, either the Consultant or the Company may terminate this Agreement at
any time upon giving thirty days’ notice to the other party, and the Company may
terminate this Agreement at any time without notice effective immediately if the
Company believes in good faith that the Consultant has breached or neglected his
obligations pursuant to this Agreement or committed an act of dishonesty, fraud,
misrepresentation or moral turpitude, whether or not related to the performance
of services under this Agreement.

 



--------------------------------------------------------------------------------



 



6. Confidentiality. The Consultant acknowledges that the business of the Company
is highly competitive and that the Company has provided and will provide him
with access to Confidential Information relating to the business of the Company.
“Confidential Information” means and includes the Company’s and its
subsidiaries’ confidential and/or proprietary information and/or trade secrets
that have been developed or used and/or that will be developed during the term
of this Agreement and that cannot be obtained readily by third parties from
outside sources. Confidential Information includes, without limitation, within
the foregoing definition, technical, business, and financial information, land
and lease files, exploration, exploitation, development and operation plans and
results, land surveys and plats, geological, geophysical, seismic, and reserve
data, trade secrets and know-how, research, product plans, products, services,
employee and customer lists, areas of mutual interests, markets and marketing
information, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, and hardware configuration
information, information regarding customers, employees, contractors and the
industry not generally known to the public; strategies, methods, books, records,
and documents; technical information concerning products, equipment, services,
and processes; procurement procedures and pricing techniques; the names of and
other information concerning investors and affiliates; pricing strategies and
price curves; positions; plans and strategies for expansion, acquisitions or
divestitures; budgets; research; communications and electronic commerce
information; trading methodologies and terms; evaluations, opinions, and
interpretations of information and data; marketing and merchandising techniques;
grids and maps; electronic databases; models; specifications; internal business
records; contracts benefiting or obligating the Company; bids or proposals
submitted to or obtained from third parties; technologies and methods;
organizational structure; personnel information; payment amounts or rates paid
to consultants or other service providers; and other confidential or proprietary
information not generally available to the public. The Consultant acknowledges
that this Confidential Information constitutes a valuable, special, and unique
asset used by the Company in its business to obtain a competitive advantage over
its competitors and that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position.
The Consultant agrees that he will not, at any time during or after the term of
this Agreement, make any unauthorized disclosure of any Confidential Information
of the Company or its subsidiaries or make any use thereof except in the
carrying out of his services under this Agreement or as may be required by law.
The Consultant acknowledges that, during the course of his consulting
arrangement with the Company, he may be provided with or have access to
Confidential Information of third parties, such as actual and potential
customers, suppliers, partners, joint venturers, investors, financing sources
and the like, of the Company. The Consultant also agrees to preserve and protect
the confidentiality of such third-party Confidential Information to the same
extent, and on the same basis, as Confidential Information of the Company and
its subsidiaries and, to the extent that the Company or any of its subsidiaries
is subject to confidentiality obligations or agreement to third parties with
respect to any information, in accordance with such obligations and agreements.
7. The Consultant shall exercise reasonable care and diligence to prevent any
actions or conditions that could result in a conflict with the Company’s best
interests.
8. Insurance Requirements. During the term of this Agreement, the Consultant
agrees to maintain and pay for, at his own cost and expense, (a) comprehensive
general liability insurance, on an occurrence, not claims made, basis with
minimum limits of $1,000,000 for death, injury and property damage per
injury/per occurrence, and (b) comprehensive automobile liability insurance
covering owned, hired or non-owned vehicles used by the Consultant with minimum
limits of $500,000 per injury and $500,000 each occurrence for bodily injury,
and $500,000 each occurrence

2



--------------------------------------------------------------------------------



 



for property damage. In the event that the Consultant fails to obtain or
maintain such coverage after execution of this Agreement, the Company may obtain
such coverage on behalf of the Consultant and shall charge the Consultant for
all costs and expenses of obtaining and maintaining such insurance coverage.
9. Assignment. This Agreement shall be binding upon, and inure to the benefit
of, parties and their respective heirs, representatives, successor and permitted
assigns. This Agreement shall not be assignable by the Consultant.
10. Notice. Notices or communication required or permitted to be given under
this Agreement shall be given to the respective parties in writing either
personally or by certified mail, postage prepaid, as follows:

         
          
  Mariner Energy, Inc.   Ricky G. Lester
 
  2000 West Sam Houston Parkway South   20307 Fairway Trails Lane
 
  Suite 2000   Spring, TX 77379
 
  Houston, Texas 77042    
 
  Attention: Teresa Bushman    

or at such other addresses and to such other persons as either party may from
time to time designate by notice given as herein provided. Notice hereunder
shall be deemed to have been received by the person to whom addressed at the
time it is personally delivered or 72 hours after it is deposited certified mail
return receipt requested in the United States mail as hereinabove specified.
11. Choice of Law and Severability. This Agreement shall in all respects be
governed by the laws of the State of Texas without giving effect to any
principles of conflicts of laws. In the event that any of the provisions, or
portions thereof, of this Agreement are held to be unenforceable or invalid by a
court of competent jurisdiction, the validity and enforceability of the
remaining provisions or portions shall not be affected.
12. MODIFICATIONS. THIS AGREEMENT CONSTITUTES THE FULL, COMPLETE AND ENTIRE
AGREEMENT BETWEEN THE COMPANY AND THE CONSULTANT WITH RESPECT TO THE SERVICES TO
BE PROVIDED BY THE CONSULTANT HEREUNDER AND SUPERSEDES ALL PRIOR UNDERSTANDING,
AGREEMENTS, OR ARRANGEMENTS BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF. No modifications, renewal, extensions or waiver of this Agreement
or any of the provisions contained herein shall be binding upon either party,
unless made in writing and signed by each party.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth below to be effective as of August 16, 2006.

            MARINER ENERGY, INC.
    Date: August 9, 2006  By:   /s/ Scott D. Josey         Name:   Scott D.
Josey        Title:   Chairman of the Board, Chief Executive Officer and
President            Date: August 9, 2006  /s/ Ricky G. Lester       RICKY G.
LESTER           

4